Citation Nr: 1521430	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  00-21 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for impaired vision other than glaucoma.

2.  Entitlement to an effective date earlier than January 12, 2004, for the award of service connection for glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1961 to March 1977, to include service in the Republic of Vietnam.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2003 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for impaired vision on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In August 2003, the Veteran testified during a video conference hearing before a former Veterans Law Judge.

In a May 2004 decision of the RO, service connection was awarded for the Veteran's glaucoma, as secondary to his service-connected diabetes mellitus; and glaucoma was evaluated as 70 percent disabling, effective January 12, 2004. 

Notwithstanding the award of service connection and compensation for glaucoma, the Board twice remanded the Veteran's petition for reopening a claim of service connection for impaired vision in June 2004 and in May 2006.    

Effective April 19, 2007, special monthly compensation was awarded based on blindness in one eye when there is light perception only; and effective April 18, 2008, the RO increased the disability rating for service-connected glaucoma to 90 percent. 

In June 2009, the Veteran's representative argued that the Veteran's claim for service connection for glaucoma as secondary to his service-connected diabetes mellitus was raised simultaneously with the claim for service connection for impaired vision; and that the effective date of the award should be the same as that for the currently pending claim of service connection.

In August 2009, the Board found new and material evidence to reopen the claim of service connection for impaired vision; and remanded the matter of service connection for impaired vision other than glaucoma for further development.

The Board notes that the U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board also finds that the effective date assigned for the award of service connection for glaucoma was ancillary to and intertwined with the matter on appeal, as demonstrated above.  Accordingly, the issues on the title page reflect the expanded issues on appeal, as a result of the Clemons decision.

In November 2011, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge that conducted the August 2003 Board hearing and that he had the right to another Board hearing.  Later that same month, the Veteran indicated that he desired an additional hearing.

In January 2012, the Board remanded the matters to afford the Veteran an opportunity for an additional hearing.  By letter dated in December 2014, the Veteran was notified of the scheduled hearing.  The Veteran failed to appear for a videoconference hearing before a Veterans Law Judge at the RO that was scheduled for February 25, 2015.  Under these circumstances, the Veteran's request for an additional hearing is considered withdrawn.  See 38 C.F.R. § 20.700 (2014).  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDINGS OF FACT

1.  A disability manifested by impaired vision other than glaucoma was not present during active service, and is not otherwise related to service.   

2.  In October 1998, the RO denied service connection for impaired vision; although the Veteran submitted a notice of disagreement and the RO issued a statement of the case, no substantive appeal was filed. 

3.  On December 9, 2002, VA received the Veteran's reopened claim for service connection for an eye condition.

4.  There was no pending claim prior to December 9, 2002, pursuant to which service connection for glaucoma could have been awarded.

5.  The report of a January 2004 VA examination confirms a diagnosis of glaucoma; and reveals that the Veteran's glaucoma is part and parcel of, and related to the service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  A disability manifested by impaired vision other than glaucoma was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for an effective date of December 9, 2002, for the award of service connection for glaucoma are met.  38 U.S.C.A. §§ 1110, 1131, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through March 2005 and May 2008 letters, the RO or VA's Appeals Management Center (AMC) notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the March 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the former Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, organic diseases of the nervous system, including the optic nerve, are considered chronic under section 3.309.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

The Veteran contends that his impaired vision other than glaucoma had its onset or worsened in active service.

Service treatment records at the time of the Veteran's induction examination in November 1961 noted poor visual acuity.  His unaided acuity at distance was 20/400 for each eye, corrected to 20/20 with glasses.  In May 1966, the Veteran reported having trouble seeing with glasses.  The impression at the time was high myopia, and the Veteran was referred to ophthalmology for evaluation of visual effectiveness for night duty.  Following consultation in January 1967, the examiner recommended that, due to the Veteran's extreme myopia, he should not engage in combat because he would be helpless without his glasses.  Another examiner noted thinning of the retina of each eye, and pigmentary changes of the macular of the left eye in October 1970.  Partial color blindness was also noted, and the diagnosis in November 1971 was high compound myopic astigmatism; sunglasses were then prescribed.  Refractive error was noted at the time of the Veteran's separation examination in January 1977; no eye disease, other than refractive error, was found.

Under 38 C.F.R. § 3.303(c), refractive error of the eye is not considered a disease or injury within the meaning of applicable legislation governing the awards of compensation benefits.  As both astigmatism and myopia are refractive errors, these conditions are not "diseases" or "injuries" for purposes of service connection.  See McNeely v. Principi, 3 Vet. App. 357, 364 (1992); Parker v. Derwinski, 1 Vet. App. 522 (1991); see also Dorland's Illustrated Medical Dictionary, 151, 1094 (28th Edition, 1994).

The post-service records show complaints of blurred vision in February 1990.  At that time, the Veteran's diabetes mellitus was not under control.  Records show that the Veteran underwent a diabetic eye screen in April 1998, and reported that he thought he had glaucoma.  Following ocular examination, the diagnoses included degenerative myopia; glaucoma suspect; and macular hemorrhage.

Records show that the Veteran underwent a vision consultation in September 2000.  At that time he reported that he had not had his eyes examined, or had the intraocular pressure in his eyes checked in many years.  Following ocular examination, assessments were refractive error; large macular scar with decreased visual acuity of the left eye, and with preserved central island of retina of right eye with mild decreased visual acuity; multiple retinal pigment epithelium in both eyes; mild diabetic retinopathy in both eyes; and glaucoma suspect, secondary to increased intraocular pressure.

During a June 2002 VA Agent Orange examination, the Veteran reported that he was using eyedrops for glaucoma; and that he had no history of eye surgery.  He reported a decrease in his vision, and reported wearing glasses and reading glasses.

VA progress notes, dated in September 2002, reveal a finding of no diabetic retinopathy in both eyes.  Records show an assessment of vision impairment secondary to degenerative myopia and glaucoma in both eyes in November 2002.

In August 2003, the Veteran testified that the problems he had with his eyes included glaucoma; and that he had a hole in his right eye, and that his peripheral vision in both eyes was not too good.  He testified that he was legally blind, and that he joined a local support group for people with low vision.

The report of a January 2004 VA diabetes mellitus examination reveals that the Veteran was diagnosed with glaucoma, and that he had diabetic changes in his eyes.  He also carried a diagnosis of being legally blind for the past six months.  Records show that the Veteran's ophthalmologist indicated that this process was secondary to his glaucoma and his diabetes mellitus.

VA records show assessments of glaucoma, mild cataracts, myopia, and legal blindness in January 2004.  No diabetic retinopathy was found at the time.

The report of a May 2004 VA eye examination reveals that the Veteran was diagnosed with diabetes mellitus 20 years ago; and that he was diagnosed with primary open-angle glaucoma 10 years ago, and had been on treatment ever since.  He reported visual field defects, primarily in the right eye; and reported no history of eye injury, and neither watering eyes nor eye swelling.  Following ocular examination, the examiner diagnosed diabetes mellitus; no nonproliferative diabetic retinopathy on examination; high myopia with astigmatism; central macular scars in both eyes, likely secondary to subretinal neovascular membranes, which are most likely related to high myopia; primary open-angle glaucoma in both eyes; and early nuclear sclerotic cataracts in both eyes.  

The report of a May 2005 VA eye examination reveals a history of chronically poor vision in both eyes, but no acute ocular complaints.  The Veteran denied blurry vision, distorted vision, diplopia, watering eyes, or swelling eyes.  He reported side-vision loss in all fields.  He denied any significant past eye injury, or past eye surgery.  Ocular examination revealed that the optic nerves were glaucomatous, with peripapillary atrophy.  Posterior segment was significant for large areas of atrophy and pigmentary migration in the macula of both eyes.  Lens examination showed 1+ nuclear sclerosis in both eyes.  Diagnoses for both eyes included myopic macular degeneration, diabetes mellitus with mild non-proliferative diabetic retinopathy, and glaucoma.    

The report of a June 2005 VA eye examination includes an opinion that the Veteran's low vision status was mainly attributable to his myopic macular degeneration.  The examiner added that the Veteran carried a probable diagnosis of glaucoma; and that the impact of his glaucoma on his vision was uncertain but mild, in comparison to the macular disease.

Records show that a visual field test was attempted in July 2007, but that the Veteran was not able to be positioned secondary to his body habitus and inability to hold his neck in the position necessary for testing.  The record also reflects that the Veteran's claims file was not available to the examiner.  Diagnoses in July 2007 included retinitis pigmentosa suspect; optic neuropathy, both eyes; dry eye, both eyes; legal blindness, both eyes; and pathologic myopia, both eyes.

Records show that a VA examiner was able to perform a visual field test in June 2008; however, the Veteran's claims file was not available to the examiner.  Examination then revealed that visual fields were constricted bilaterally, and that extraocular motility was full.  Intraocular pressure was 18 in the right eye, and 16 in the left eye.  Lenses revealed trace nuclear sclerotic changes to both eyes.  Examination of the posterior segment revealed bone spicules, as well as waxy pallor of the optic nerve.  There was significant chorioretinal scarring consistent with both spicules and retinitis pigmentosa.  Diagnoses included legal blindness, retinitis pigmentosa, and pathologic myopia.

Following ocular examination in August 2009, another VA examiner diagnosed the Veteran with glaucoma; retinitis pigmentosa; macular scars; cataracts; pathological myopia with astigmatism; exotropia; and legal blindness in both eyes.  Again, the claims file was not available to the examiner.  The examiner opined that, notwithstanding the service-connected glaucoma, all of these diagnoses are less than likely than not related to the Veteran's active service.  In support of the opinion, the examiner explained that the Veteran's cataracts are consistent with normally related-age changes; that the retinitis pigmentosa is a genetic finding that has no relation to active service; and that pathological myopia also is unrelated to active service, and that macular scars are more related to the lacquer cracks from pathologic myopia.  The examiner also noted that none of these is consistent with active service or traumatic injury; and that each is more consistent with just pathological myopia with lacquer cracks and macular scars, as well as retinitis pigmentosa.  The examiner added that the Veteran is legally blind secondary to these diagnoses, as well as glaucoma. 

The report of a September 2010 VA eye examination reflects that the Veteran's current loss of visual fields and reduced visual acuity were consistent with end-stage glaucoma in both eyes. 

Records show that, in December 2010, a VA ophthalmologist with a retina subspecialty, reviewed the Veteran's historical record; and opined that the Veteran did not have retinitis pigmentosa developing in his late 60's.  Specifically, there was no family history, and no genetic linkages (historical or otherwise) could be established for retinitis pigmentosa.  The VA ophthalmologist noted the long, documented history of severe, progressive myopic degeneration with numerous complications resulting in numerous rhegmatogenous.  The VA ophthalmologist explained that this was the natural history of severe degenerative progressive myopic degeneration in a patient with "severe high myopia," that had been closely and responsibly followed and treated with the best treatments available for the disease at the time.

Here, the Veteran's impaired vision other than glaucoma has been attributed to refractive error.  Notably, myopia is an error of refraction.  Dorland's Illustrated Medical Dictionary, 32nd Ed., 1225, (c) 2012.  As noted by the VA ophthalmologist in December 2010, the evidence of record reflects the natural history of progressive myopic degeneration in a Veteran who was noted to have poor visual acuity at induction in active service, and who underwent treatment for extreme myopia during active service.  Again, congenital or developmental abnormalities, and refractive error of the eye are not considered diseases or injuries for awards of VA compensation benefits.  38 C.F.R. § 3.303(c).  Aggravation of any pre-existing eye disease has not been demonstrated.

Moreover, the Veteran's cataracts, which developed more than two decades after his discharge from active service, have not been associated with his active service; rather, the cataracts are considered part of the normal aging process.  Likewise, the December 2010 VA ophthalmologist fully explained the rationale with respect to the inaccurate diagnosis of current retinitis pigmentosa.  The December 2010 opinion is fully articulated and contains sound reasoning. The Board notes that each of the VA examiners who had diagnosed retinitis pigmentosa, had neither reviewed the Veteran's claims file nor considered his longstanding history of extreme myopia.  Accordingly, the Board finds the December 2010 opinion to be persuasive in finding that there is no current diagnosis of retinitis pigmentosa; and that the Veteran's currently severe myopic degeneration with numerous complications resulting in numerous rhegmatogenous was, indeed, the natural progression of his extreme myopia and not related to his active service.

For purposes of direct service connection, the evidence, including the service separation examination, does not show that any eye disease was present in active service. While the Veteran contends that his impaired vision other than glaucoma had its onset in active service, he is not shown to have the medical expertise to offer an opinion on such a complex medical question as to the nature of his underlying low vision and legal blindness, or to identify that an eye disease is related to active service. In essence, the Board finds that the issue presented in the case is not one in which the Veteran's lay contentions can serve to support an award of service connection.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for impaired vision other than glaucoma.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
III.  Earlier Effective Date 

The Veteran contends, in essence, that he is entitled to an effective date earlier than January 12, 2004, for the award of service connection and compensation for glaucoma.

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b).  The effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).   

VA recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant). The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

Here, the Veteran first filed a formal claim for service connection for impaired vision on April 1, 1997.  In a June 1997 rating decision, the RO denied service connection for impaired vision on the basis that the Veteran's high myopia was considered a refractive error and not a disability under the law.  The Veteran was notified of this decision, and he did not appeal.  Hence, the June 1997 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Applicable law provides that once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  

Effective April 1, 1997, the RO awarded retroactive benefits for the subsequent grant of service connection for diabetes mellitus associated with herbicide exposure.

On July 9, 1998, the Veteran again filed a claim for service connection for impaired vision.  In an October 1998 rating decision, the RO denied service connection for impaired vision on the basis that recent VA treatment records did not show that a rapid deterioration of the Veteran's right eye vision resulted from injury or disease incurred or aggravated in active service.  The Veteran was notified of this decision.  Although he submitted a notice of disagreement and the RO issued a statement of the case in June 1999, no substantive appeal was filed.  Hence, the October 1998 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

On December 9, 2002, the Veteran again filed a claim for service connection for an eye condition.  Service connection was ultimately established for glaucoma as secondary to the Veteran's service-connected diabetes mellitus, on the basis of this claim.

In a May 2004 rating decision, the RO assigned an effective date of January 12, 2004, for the award of service connection for glaucoma, based on the date of VA examination showing the Veteran's glaucoma as secondary to his diabetes mellitus.  The Veteran has contended that an earlier effective date is warranted.

The Board notes that, following the RO's October 1998 denial of service connection for impaired vision, and prior to December 9, 2002-the date of receipt of the Veteran's claim for service connection for an eye condition-the Veteran had not submitted any communication indicating an intent to apply for service connection for glaucoma, which would constitute a pending claim.  38 C.F.R. § 3.155.   His earlier claims for service connection for impaired vision have been finally resolved, and the Veteran had not appealed the determinations.  Further, the Veteran had not raised a claim of clear and unmistakable error that would vitiate the finality of the October 1998 rating decision (see 38 C.F.R. § 3.105(a)).  Hence, there was no pending claim prior to December 9, 2002, pursuant to which benefits could be granted.

Since the claim for service connection for an eye condition was received in 2002, more than one year following separation from service, as a matter of law, the effective date can be no earlier than the date of receipt of the claim.  38 C.F.R. § 3.400(b). 

Accordingly, in this case, the proper effective date can be no earlier than the date of receipt of the Veteran's claim for service connection-that is, December 9, 2002.  The same result is reached under the criteria for a claim to reopen, found in 38 C.F.R. § 3.400(r).
 
In this regard, although the Veteran is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816(b)(1), his glaucoma is not one of the "covered herbicide diseases" within the meaning of 38 C.F.R. § 3.816(b)(2).  See also 38 C.F.R. §§ 3.307, 3.309.  Furthermore, to the extent that service connection for glaucoma was granted as secondary to diabetes mellitus, this does not provide a basis for an earlier effective date.  See 38 C.F.R. § 3.816.  Given the foregoing, the earliest possible effective date for the grant of service connection for glaucoma is December 9, 2002.  See 38 C.F.R. § 3.400.

Accordingly, there is a pending claim prior to January 12, 2004, pursuant to which benefits could be granted.  Subsequent VA examination confirms the diagnosis of glaucoma; and reveals that the Veteran's glaucoma is part and parcel of, and related to the service-connected diabetes mellitus.  Resolving all doubt in the Veteran's favor, the Board finds that glaucoma was present from the date of claim on December 9, 2002.  Hence, the Veteran is entitled to an effective date of December 9, 2002, for the award of service connection for glaucoma.

In reaching this decision, the Board has resolved any doubt in favor of the Veteran.


ORDER

Service connection for impaired vision other than glaucoma is denied.

An effective date of December 9, 2002, but no earlier, for the award of service connection for glaucoma is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


